DETAILED ACTION
Allowable Subject Matter
Claims 1, 7-8 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claims 8 and 15, the prior art of record, alone or in combination, fails to teach at least “wherein in the response output step, a scenario mode of generating answers corresponding to the responses based on a preset scenario and a question-and-answer mode of generating answers corresponding to the responses based on the received text are switched and executed, and in the task selection step, preset transition probabilities between the scenario mode and the question-and-answer mode are obtained to select a response having a maximum value obtained by multiplying the certainty factors obtained from the plurality of types of tasks by the transition probabilities between the scenario mode and the question-and-answer mode.”
At best, Reavley et al (US Patent 10453117 B1) teaches in col 4 lines 23-49 The system may then send (144) the top ranked result to a command processor 290, which, for a result associated with a supplemental application, may be a supplemental application command processor 290-X, which may be located separately from system 100.
At best, Yagnik et al (US Patent 8898148 B1) teaches in col 12 lines 46-67 a correlation factor between the particular physical environment data and actions by prior users may have been determined, and the score for a particular result may be multiplied by the correlation factor (which may be normalized to a value around 1.0 or a range from 0.0 to 1.0); provide the ranked results (e.g. top ranked result would be selected on top.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN KY/Primary Examiner, Art Unit 2669